DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-17 in the reply filed on September 07, 2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 07, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US 10,371,939) in view of Owa et al. (US Pub. No. 2013/0278912).

Regarding claim 1, McDonald et al. disclose: a driving electrode (110) (base plate 110 is an electrode) (Figs. 1A and 1B, col 5, lines 61-67); a platform (106) suspended above the driving electrode and conductively coupled to a platform electrode (base of posts 108) (Figs. 1A and 1B, col 4, line 63 to col 5, line 3), wherein the platform is configured to move in a direction perpendicular to a surface of the driving electrode in response to a voltage difference applied between the driving electrode and the platform electrode (voltage on the base plate 110 generates an electrostatic force that causes the top plate 106 to move toward the base plate 110) (Figs. 1A and 1B, col 5, line 61 to col 6, line 10); a mirror post (104) on the platform; and a mirror (102) coupled to the platform by the mirror post, wherein the mirror is rectangular (square mirror, a square is a rectangle) (Figs 1A, 1B and 5A, col 5, lines 45-62, col 9, lines 16-29)).
McDonald et al. do not disclose: a substrate.
Owa et al. disclose: substrate (32A) coupled to a mems mirror (Fig. 2(B), [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McDonald by coupling a substrate to the structure of McDonald in order to support the mirror and electrode structure. 

Regarding claim 2, McDonald as modified disclose: two platform posts (108) (Figs. 1A and 1B, col 5, lines 1-14); and at least two flexible hinges (107) (Figs. 1A and 1B, col 5, lines 1-14); wherein the platform electrode (base of posts 108) is coupled to at least one of the two platform posts (108) and the platform (106) is suspended from the two platform posts (108) by the at least two flexible hinges (107) at opposing sides of the platform (McDonald, Figs. 1A and 1B, col 4, line 63 to col 5, line 5).

Regarding claim 3, McDonald as modified disclose: wherein the opposing sides are parallel to a line between the two platform posts (flexible hinges 107 are parallel to a line between the posts 108) (McDonald, Figs. 1A and 1B, col 4, line 63-to col 5, line 5).

Regarding claim 4, McDonald as modified disclose: wherein the at least two flexible hinges and the platform are contiguous (McDonald, Figs. 1A and 1B, col 4, line 63-to col 5, line 5).

Regarding claim 5, McDonald as modified do not explicitly disclose: wherein the mirror is longer in a first dimension than in a second dimension, wherein the first dimension and the second dimension are perpendicular.
However, In accordance with MPEP 2144.04  [R-6], Legal Precedent as Source of Supporting Rationale: As discussed in MPEP  § 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.  
MPEP 2144.04 [R-6] IV B, Changes in Shape: In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  The prior art discloses the mirror having a square shape (McDonald, Fig. 5A, col 9, lines 16-20). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the shape of the mirror to a rectangular shape (longer in a first dimension than second dimension, first and second dimension are perpendicular) since the shape of the mirror as claimed is a matter of design choice.

Regarding claim 6, McDonald as modified disclose: wherein the driving electrode is two or more electrodes (plurality of mirrors 102 and a plurality of driving electrodes 110) (McDonald, Fig. 6A, col. 10, lines 9-20).

Regarding claim 7, McDonald as modified disclose: wherein the two or more electrodes are individually addressable (electrodes 102 of the pixel array 600 are individually addressable in order for each pixel to independently modulate light) (McDonald, Fig. 6A, col. 10, lines 9-20).

Regarding claim 8, McDonald as modified disclose: wherein the mirror post is a first mirror post, and further comprising: a second mirror post (104) on the platform and supporting the mirror (McDonald, Figs 1A and 1B, col 5 lines 45-62).

Regarding claim 9, McDonald et al. disclose: a light source (spatial light modulators to spatially vary modulation of a beam of light; light source inherently present to emit a beam of light) (col 1, lines 20-30); a phase spatial light modulator including: a driving electrode (110) (base plate 110 is an electrode) (Figs. 1A and 1B, col 5, lines 61-67); a platform (106) suspended above the driving electrode and conductively coupled to a platform electrode (base of posts 108) (Figs. 1A and 1B, col 4, line 63 to col 5, line 3), wherein the platform is configured to move in a direction perpendicular to a surface of the driving electrode in response to a voltage difference between the driving electrode and the platform electrode (voltage on the base plate 110 generates an electrostatic force that causes the top plate 106 to move toward the base plate 110) (Figs. 1A and 1B, col 5, line 61 to col 6, line 10); a mirror post (104) on the platform; and a mirror (102) coupled to the platform by the mirror post, wherein the mirror is rectangular (square mirror, a square is a rectangle) (Figs 1A, 1B and 5A, col 5, lines 45-62, col 9, lines 16-29)); and wherein light from the light source is adapted to reflected off the phase spatial light modulator (col 1, lines 20-30).
McDonald et al. do not disclose: a substrate.
Owa et al. disclose: a light source (Fig. 1, [0043]); substrate (32A) coupled to a mems mirror (Fig. 2(B), [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McDonald by coupling a substrate to the structure of McDonald in order to support the mirror and electrode structure.

Regarding claim 10, McDonald as modified disclose: two platform posts (108) (Figs. 1A and 1B, col 5, lines 1-14); and at least two flexible hinges (107) (Figs. 1A and 1B, col 5, lines 1-14); wherein the platform electrode (base of posts 108) is coupled to at least one of the two platform posts (108) and the platform (106) is suspended from the two platform posts (108) by the at least two flexible hinges (107) at opposing sides of the platform (McDonald, Figs. 1A and 1B, col 4, line 63 to col 5, line 5).

Regarding claim 11, McDonald as modified disclose: wherein the at least two flexible hinges (107) are coupled to the opposing sides of the platform (106), wherein the opposing sides are parallel to a line between the two platform posts (flexible hinges 107 are parallel to a line between the posts 108) (McDonald, Figs. 1A and 1B, col 4, line 63 to col 5, line 5).

Regarding claim 12, McDonald as modified disclose: wherein the at least two flexible hinges and the platform are contiguous (McDonald, Figs. 1A and 1B, col 4, line 63-to col 5, line 5).

Regarding claim 13, McDonald as modified do not explicitly disclose: wherein the mirror is longer in a first dimension than in a second dimension, wherein the first dimension and the second dimension are perpendicular.
However, In accordance with MPEP 2144.04  [R-6], Legal Precedent as Source of Supporting Rationale: As discussed in MPEP  § 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.  
MPEP 2144.04 [R-6] IV B, Changes in Shape: In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  The prior art discloses the mirror having a square shape (McDonald, Fig. 5A, col 9, lines 16-20). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the shape of the mirror to a rectangular shape (longer in a first dimension than second dimension, first and second dimension are perpendicular) since the shape of the mirror as claimed is a matter of design choice.

Regarding claim 14, McDonald as modified disclose: wherein the light source is a coherent light source (semiconductor laser 2) (Owa, Fig. 1, [0045]).

Regarding claim 15, McDonald as modified disclose: wherein the light source is a laser diode (semiconductor laser 2) (Owa, Fig. 1, [0045]).

Regarding claim 16, McDonald as modified disclose: wherein the driving electrode is two or more electrodes (plurality of mirrors 102 and a plurality of driving electrodes 110) (McDonald, Fig. 6A, col. 10, lines 9-20).

Regarding claim 17, McDonald as modified disclose: wherein the two or more electrodes are individually addressable (electrodes 102 of the pixel array 600 are individually addressable in order for each pixel to independently modulate light) (McDonald, Fig. 6A, col. 10, lines 9-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Michalicek et al. (US 6,028,689), Van Drieenhuizen et al. (US 6,695,457), Pan (US Pub. No. 2007/0053052) and Fitzpatrick et al. (US 6,856,448) all disclose a mems mirror formed on a platform, the platform can be moved in response to a voltage difference applied to an electrode. None of the references disclose the platform is configured to move in a direction perpendicular to a surface of the substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828